Rogers, J;
Judgment affirmed for the reásons given '• by Judge Grier.(a)

o.) A similar order was made in the District Court of Philadelphia in Winberg v» Reiff, December Term, 1844, No. 58, which was a sri.fa, on a mortgage and execution issued, under which lots Ños, 1 and 2 were sold by the sheriff. Swarthy filed an affidavit stating that the mortgage in suit was the first incumbrance given by Rciff, who was the owner of both lots. That he subsequently, while owner of Nos. 1 and 3r sold No. 1 to Springer, and agreed with the purchaser that No.. 2 should pay the mortgage to plaintiff. Springer mortgaged No. 1 to Reifffor the purchase money, which mortgage was held by Swartley. Upon this, the court set aside the sale, and ordered “ plaintiff to proceed to sell house and lot described in sheriff’s advertisement as No. 2, before selling No, 1? which is to be sold only in case of No. 2 not making debt, interest, and costs,” Ex. Dec., Dec. T., 1844, No. 367.